DETAILED ACTION

Specification
The disclosure is objected to because of the following:
Claim 6 recites that "at least 10% of the continuous unified design feature is void of discrete dot element embossments".  Page 19 (last two lines) and page 20 (first three lines) of the specification recite "In one example, at least 10% and/or at least 25% and/or at least 50% and/or at least 75% and/or at least 90% and/or at least 95% and/or at least 98% and/or about 100% of the surface's 12 surface area covered by the continuous unified design feature 26 is void of discrete dot element embossments 36" (emphasis added).  The disclosure is objected to because claim 6 and the portion of the specification supporting claim 6 are describing different features.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites that "at least 10% of the continuous unified design feature is void of discrete dot element embossments" (emphasis added).   The claim is indefinite because it is not understood as to what the "at least 10%" pertains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kien         (US 2015/0330026).
Claim 1: Kien discloses a fibrous structure (11, Figure 1; paragraph [0079]) comprising a surface having one or more zones (strips 10) defined by a continuous unified design feature (design element 13g, 13h).   See particularly Figures 8B, 13, and 16.  Each figure shows numerous zones which occupy different portions of the surface's surface area.  Two zones are highlighted in the annotated Figure 8B below:

    PNG
    media_image1.png
    722
    772
    media_image1.png
    Greyscale

Therefore, the fibrous structure surface comprises at least a first zone which occupies a first part of the surface's surface area, and a second zone defined by a portion of the remaining part of the surface's surface area not occupied by the first zone.
Claim 2:  The continuous unified design feature of Kien can be embossed (see, e.g., paragraphs [0075], [0079]), therefore can comprise one or more continuous unified design feature embossments.
Claims 3-5:  Embossments of Kien, see particularly Figure 3, include continuous unified design feature line element embossments and continuous unified design feature dot element embossments (13a-13d).  
Claim 6:  Figure 1 of Kien shows a continuous unified design feature. Figure 3 of Kien shows the elements that make up the design feature. Discrete dot element embossments are shown in Figure 3 as reference numbers 13e and 32.  It is evident from Figure 1 and 3 that at least 10% of the continuous unified design feature is void of these discrete dot element embossments. 
Claims 7 and 14: The brand insignia "Charmin" is shown in five zones in Figure 1. 
Claims 8-12: In addition to the zones comprising the continuous unified design features described above, the surface of the fibrous structure also comprises zones having discontinuous unified design features (13a, 13b, 13c, 13d, 13e, 13f).  These zones each have design features that includes at least three dot embossments of the type shown in Figure 3 (13e, 32).  
Claim 13: Figure 1 of Kien shows an interlocking motif (18) of the patterns (14, 16), wherein the motif repeats in the machine direction (MD) of the fibrous structure. The length of this motif is given by L in Figure 16.  Paragraph [0114] teaches that the fibrous structure further includes a consumer-size length, CL, which is about 3 to 15 inches.  The interlocking motif length, L, is at least one times CL, thus can also be at least 3 inches. Figure 1 shows that there are several discontinuous unified design features along one motif length. Therefore, the discontinuous unified design features are separated by an amount less than the claimed 4 inches.
Claims 15 and 16: As seen in Figure 1, the zones are defined by a first portion (pattern 14) and a second portion (pattern 16) of the continuous unified design feature.  The first zone and the second zone occupy different parts of the surface's surface area along the fibrous structure's length (MD direction).
Claim 17:  Single or multi-ply sanitary tissue products comprising the fibrous structure are disclosed in paragraph [0068].
Claim 18:  A roll of sanitary tissue product comprising the fibrous structure is also disclosed in paragraph [0068].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kien         (US 2015/0330026) in view of Shaw (US 3,877,562).
The fibrous structure, sanitary tissue product, and roll of sanitary tissue product of Kien are described above.  Regarding claims 19 and 20, Kien does not expressly disclose a package comprising one or more rolls of the sanitary tissue product.  However, a package comprising one or more rolls of a sanitary tissue product is well-known in the art, as exemplified by Shaw. Figure 2 show of Shaw discloses a package for enclosing eight rolls of sanitary tissue (toilet tissue), the package comprising a film (transparent polyethylene bag B).  It would have been obvious to one skilled in the art before the effective filing date of the invention to package rolls of the sanitary tissue product of Kien according to claims 19 and 20 for known purposes of storing and transporting multiple rolls together, the rolls being visible to the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748